DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest piece of prior art is Maekawa (US 2016/0356426 A1).
Regarding Claim 16:
Maekawa discloses a cylinder valve that has:
A body (31, Figure 1) with an inlet (See Annotated Figure 1 below), an outlet (40, Figure 1), and a passage (60 and 62, Figure 1) fluidly interconnecting said inlet and outlet (Paragraphs [0040-0041]); 
a shut-off device (50, Figure 1) with a seat (62a and 62b, Figure 1) formed in the passage (60 and 62, Figure 1) and a shutter (54, Figure 1) movable along a longitudinal axis (See Annotated Figure 1 below) for cooperating with said seat (62a and 62b, Figure 1); 
a spindle (53, Figure 1) rotatably mounted (Paragraphs [0048-0050]) on the body (31, Figure 1) along the longitudinal axis and cooperating with the shutter (54, Figure 1) such as to move said shutter (54, Figure 1) upon rotation of said spindle (53, Figure 1); and 
a residual pressure device (100, Figure 3) fluidly downstream of the shut-off device (50, Figure 1), with a seat (110, Figure 3) formed in the passage (60 and 62, Figure 1) and a piston (120, Figure 3, the valve is the piston) movable along a transversal axis (Figure 3, the piston (120) can move in the transversal axis).
	The prior art fails, does not disclose, or make obvious: 
Wherein at least one of the shutter and the piston shows a recess or opening accommodating the other of said shutter and piston.




(Annotated by Examiner)

    PNG
    media_image1.png
    947
    838
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pisot (US 2014/0048169 A1) teaches a valve for pressurized fluid that has a spindle, a seat, an inlet, an outlet, a body, and a passage. 
Daicho (US 5738145 A) teaches a valve assembly for a gas cylinder that has an inlet, a shut-off device, a seat, a passage, a threaded base portion, and a spindle.

Hatori (US 6047727 A) teaches a valve assembly that has a spindle, a passage, a seat, a residual pressure device, a piston, and a shut-off device. 
Trinkwalder (US 4372343 A) teaches pressure-retaining valve that has a spindle, a seal, a residual pressure device, a passage, a shut-off device, and a shutter. 
Birch (US 2012/0118402 A1) teaches a gas cylinder valve that has a body, an inlet, an outlet, and a passage, and a spindle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753